DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments to the claims filed 27 August 2020 have been received.  Claims 1-30 are pending in the present application.

Claim Objections
Claims 19-20 and 28-30 are objected to because of the following informalities:  claims 19-20 should be amended to replace “formulating a composition comprises” with “formulating a composition comprising”; claims 28-29 should be amended to replace “agrochemicals acceptable inert additives” with “agrochemically acceptable inert additives”; and claim 30 should be amended to replace “Optionally” with “optionally”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11, 19-23 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy et al. (US 2020/0275649 A1).
Instant claims 1-2 are drawn to a stable solid insecticidal composition comprising an effective amount of emamectin and cartap, and at least one pH adjuster, wherein the composition is substantially free of water (less than 0.5% by weight) and the pH at 25 ºC after dilution with water is less than 5.5.
Levy et al. disclose a solid composition comprising emamectin benzoate, cartap, and citric acid, wherein the composition has a pH (1% solution) of 4.98 and 4.91 (Tables 10-11).
Instant claim 3 states that the amount of emamectin and cartap is present in a concentration of less than 50% by weight.
Levy et al. disclose a solid composition comprising 27.5 wt.% cartap and 1 wt.% emamectin benzoate (Tables 10-11).
Instant claim 7 states that the pH is between about 3.5-5.1.
Levy et al. disclose the pH (1% solution) is 4.98 and 4.91 (Table 11).
Instant claims 8-9 states that the water content is between 0.2-0.5% by weight.
Levy et al. disclose that a premix was wetted with approximately 13% granulation water, and the granules were dried in fluidized bed dryer ([0358]).  Levy et al. disclose that the amount of moisture in the formulation is limited and the formulation is stable, wherein in some embodiments, the moisture in the formulation is less than 3%, preferably, the moisture in the formulation is less than 1% ([0117]).
The instant specification states that drying methods include fluid bed drying (pg. 12, ln. 23).  In the absence of evidence to the contrary, the dried product of Levy et al. would have a moisture content of 0.2-0.5% by weight since Levy et al. teach that the moisture content is preferably less than 1%, and the instant specification teaches drying with a fluid bed dryer.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The product according to Levy et al. is dried in the same manner taught by the instant specification, and Levy et al. disclose that the moisture content should be less than 1 wt.%.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Instant claim 11 states that the composition further comprises a surfactant, wetting agent, anti-oxidation agent, or mixtures thereof.
Levy et al. disclose the composition comprising a surfactant, ETHYLAN® NS 500 LQ and Supragil® WP, and an antioxidant, Ionol® CP (Table 10).
Regarding instant claims 19-21, Levy et al. disclose stable pesticidal formulations ([0116]).
Regarding instant claims 22-23, Levy et al. disclose very limited amount of water, preferably less than 1 wt.%, and include a pH adjuster ([0116]-[0117]; Tables 10-11).
Regarding instant claim 27, Levy et al. disclose a method for controlling unwanted insects comprising applying to an area infested with said insects an effective amount of the formulation ([0095]).
Regarding instant claim 28, Levy et al. disclose milling a premix followed by granulation and drying ([0358]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 12-14, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2020/0275649 A1) as applied to claims 1-3, 7-9, 11, 19-23 and 27-28 above.
The teachings of Levy et al. are discussed above and incorporated herein by reference.
Regarding instant claims 4-6, Levy et al. teach that in an embodiment, the amount of pesticides in the formulation are about 0.1-99 wt. %, about 0.1-95 wt. %, or about 0.1-90 wt. %, based on the total weight of the formulation ([0189]).
A person having ordinary skill in the art would have been able to determine through routine experimentation the effective concentration of emamectin and cartap in combination for the control of insects.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05(I).
Regarding instant claims 12-14, Levy et al. teach that the formulations may further comprise agriculturally acceptable carriers and binders ([0203]-[0204]).  Levy et al. teach example compositions comprising corn starch (Tables 12, 14, 16).  Levy et al. also teach that the formulations may comprise lignosulfonates ([0163], [0197]; Tables 12, 14, 16).
Regarding instant claim 17, Levy et al. teach that the formulations may comprise a micronutrient ([0276]).
Regarding instant claim 26, Levy et al. teach that their formulations may be used to control pests in crops and non-crop environments ([0280], [0330]).
It would have been prima facie to prepare formulations according to Levy et al. further comprising carriers, binders and micronutrients, as reasonably suggested by Levy et al.  Also, it would have been obvious to apply the formulations to a crop environment or non-crop environment in order to control insects.

Claims 10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2020/0275649 A1) as applied to claims 1-9, 11-14, 17, 19-23 and 26-28 above, in view of Pather et al. (US 8,802,130).
Regarding instant claims 10, 24-25, Levy et al. teach that the buffer is citrate, phosphate, acetate, or mixtures thereof ([0205]).  Levy et al. also teach that pH of a 1% solution is 4.98 and 4.91 (Table 11).  Levy et al. further teach an effervescent system comprising an acid and base, wherein the acid includes citric acid and the base includes alkali metal carbonate or bicarbonate ([0157]-[0160]).  Levy et al. do not explicitly disclose a composition comprising disodium monohydrogen phosphate, as instantly claimed.
Pather et al. teach effervescent compositions comprising citric acid and disodium hydrogen phosphate as suitable pH adjusting and effervescent components (col. 2, ln. 49-65; col. 3, ln. 50-58; Claims 9, 12, 14, 18).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Levy et al. wherein the effervescent system comprises citric acid and disodium hydrogen phosphate.  Such would have been obvious because Pather et al. teach that citric acid and disodium hydrogen phosphate are suitable acid and base components for effervescent compositions.  It would have been obvious to substitute one known base component for another with the reasonable expectation of producing a suitable effervescent system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2020/0275649 A1) as applied to claims 1-9, 11-14, 17, 19-23 and 26-28 above, in view of Sander et al. (US 8,221,776).
Regarding instant claim 15, Levy et al. teach that their formulation further comprises a binder, but do not explicitly disclose a binder comprising a copolymer of PVP and vinyl acetate, as instantly claimed.
Sander et al. teach insecticidal granules comprising vinyl pyrrolidone/vinyl acetate copolymer (Agrimer VA6) as a binder (col. 3, ln. 44-49).
It would have been prima facie obvious to prepare formulations according to Levy et al. wherein the binder comprises vinyl pyrrolidone/vinyl acetate copolymer, as reasonably taught by Sander et al.  Such would have been obvious because it would have been obvious to select a known binder used to prepare insecticidal solid formulations according to Levy et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2020/0275649 A1) as applied to claims 1-9, 11-14, 17, 19-23 and 26-28 above, in view of Flinn et al. (US 6,662,491).
Regarding instant claim 16, Levy et al. teach agriculturally acceptable carriers ([0203]), but do not explicitly disclose a carrier comprising sand, as instantly claimed.
Flinn et al. teach insecticide compositions wherein the carrier is sand (Claim 5).  Finn et al. teach an insecticide utilized with a carrier such as sand.  Other forms of carriers such as corncob granules, gypsum granules and the like may be utilized. What is important is to have an insecticide which may be dissolved from the carrier when immersed in water (col. 1, ln. 54-65).
It would have been prima facie obvious to prepare formulations according to Levy et al. wherein the carrier comprises sand, as reasonably taught by Flinn et al.  Such would have been obvious because it would have been obvious to select a known carrier used to prepare insecticidal solid formulations according to Levy et al.  Also, Flinn et al. teach that the form of carrier is important to have an insecticide which may be dissolved from the carrier when immersed in water, and teach sand as a suitable carrier.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2020/0275649 A1) as applied to claims 1-9, 11-14, 17, 19-23 and 26-28 above, in view of Mousavi et al. (International Journal of Agronomy and Plant Production, 2013).
Regarding instant claim 18, Levy et al. teach micronutrients such as zinc ([0276]), but do not explicitly disclose that the nutrient is zinc EDTA.
Mousavi et al. teach that the use of micronutrients in soil nutrition is the pillars of agriculture in developed countries.  Proper plant nutrition is one of the most important factors in improving the quality and quantity of plants product.  Zinc is required in small but critical concentrations to allow several key plant physiological pathways to function normally (pg. 64, para. 1).  Mousavi et al. further teach that Zn-EDTA is a main source of zinc fertilizer (Table 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare formulations according to Levy et al. wherein the zinc micronutrients include Zn-EDTA, which is a main source of zinc fertilizer, as reasonably taught by Mousavi et al.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2020/0275649 A1) as applied to claims 1-9, 11-14, 17, 19-23 and 26-28 above, in view of Jyothi et al. (International Journal of Pharma and Bio Sciences, 2012).
Regarding instant claims 29-30, Levy et al. do not explicitly disclose a multilayer coating of an inert carrier, as instantly claimed.
Jyothi et al. teach that the multilayer coating procedure helps in reducing particle defects (pg. 522, col. 2, para. 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare formulations according to Levy et al. comprising a multilayered coating of the active ingredients on an inert carrier in order to reduce particle defects, as reasonably suggested by Jyothi et al.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616